Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on August 23, 2022.
The application has been amended as follows: 

1.	A manufacturing method of a 3D stereoeffect sign, comprising: 
designing a figure or a character having specific information; 
giving a volume to the figure or the character by providing one or more vanishing points; 
setting a projection height of the figure or the character having the volume which is projected to the eyes of a viewer which is located at a reference distance; 
setting a printed length of the figure or the character having the volume to correspond to the projection height; 
setting a printed width of the figure or the character having the volume; and
adjusting the length and the width of the figure or the character having the volume proportionally to correspond to the printed length and the printed width, 
wherein the volume includes a color perspective in which chroma is lowered as the color perspective is close to the one or more vanishing points, 
wherein the 3D stereoeffect sign is applied [in] on a [form of a] curved road and provided on an oblique line of the sight of the viewer, the one or more vanishing points provided at both sides with respect to the oblique line, respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does to teach or suggest the method of manufacturing a 3D stereoeffect sign on a curved road comprising designing a figure or a character having specific information, a volume to the figure or character by providing one or more vanishing points as recited in claim 1 and further comprising the 3D stereoeffect sign being provided on an oblique line of the sight of the viewer, the one or more vanishing points provided at both sides with respect to the oblique line, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631